The plaintiffs are land owners along the line of Main Market Road, between Toledo and Cleveland, especially between Monroeville and Bellevue. They were assessed upon a one-mile basis under Stction 1214 GC. Land owners in Lyme Township were assessed ten per cent for the same improvement, and the plaintiffs in Ridgefield Township, Huron County, twenty-five per cent.
The Common Pleas and the Appeals courts decided in favor of defendants, the taxing authorities, on the authority of Bashore v. Brown, Treasurer, recently decided by the Ohio Supreme Court, 1 Abs. 436 (to appear 108 OS. 18), and it is to obtain a reversal of such judgments and a final injunction against such road assessments that the motion is filed.
The questions involved are as to the discrimination as to the assessment basis between Lyme and Ridgefield Townships, also that assessments being greatly in 'excess of the benefits constitutes the taking of property without due process.
Other questions involved are as to the meaning of the words “equalizing board” contained in 1214 GC.